Title: To Thomas Jefferson from Josef de Jaudenes and Josef Ignacio de Viar, 26 December 1793
From: Jaudenes, Joseph de,Viar, José (Joseph) Ignacio de
To: Jefferson, Thomas



Mui Senor nuestro
Philadelphia 26. Decre. de 1793

Parte del Contenido de la Carta conque V.S. nos honrró del 21 del corrte. (aunque Contextacion a nuestras dos Ultimas) no nos permite pasar en Silencio algunas reflecciones que Se nos ofrece hacer Sobre el objecto de ella.
V.S. construie de baxa calumnia las expressiones del Governador de la Louisiana quando habla del Galardon de Quinientos pesos ofrecido por la Cabeza de un individuo por los Americanos.
Como por el modo de explicarse en todas las Cartas dicho Governador no deve dudarse (y nosotros lo afirmamos) que està persuadido de que el poder executivo de los Estados Unidos no autoriza las depradaciones que Se Cometen en aquellas fronteras; no nos detenemos en vindicarle Sobre este punto. Resta pues hacerlo por la voz general de Americanos.
En quanto a esta, nada es mas trivial en nuestro Idioma que hacer uso de ella para distinguirlos de los de otra nacion, Sin que Se extienda a la maioria de ella; y asi Sucede en el caso presente en que Se trata de diferenciar los Americanos Georgianos (aquienes se Ciñe la voz) de los Indios.
El otro resentimiento de V.S. por llamar a los dichos Americanos los  agresores en las hostilidades presentes requiere en nuestro Concepto mui poco Comento, pues que haviendo probado tan repetidas veces nuestra buen disposicion a evitarlas, y producido Documentos incontestables de haverlas fomentado los Georgianos, y algunos de los empleados de los Estados Unidos, parece no merece el Governador citado se le calumnie por repetir con evidencia los Actos hostiles que Siguen Cometiendose en las fronteras, por los predichos empleados ē individuos.
La oposicion que hasta ahora ha hecho y premedita hacer el mismo Governador relativa al paso por el Misisipi de los Cuidadnos de los Estados Unidos, mas arriba de los treinta, y un grados de latitud, nada tiene de injusta ni extraordinaria, pues bien Save V.S. que hemos estado, estamos, y estaremos en posecion de ella mientras que por combenio õ por la fuerza no nos desprendamos del derecho que nos asiste.
Que Subministre el Governador Armas y demas peltrechos de Guerra, à las naciones de Indiones Que habitan el territorio en Question tampoco tiene cosa alguna de extravagante, y Si tendria de injusto Si no lo efectuase, pues faltaria a la buena fé de los tratados Celebrados entre España y las diferentes naciones de Indios el año de Mil Siete Cientos Ochenta y Quatro (de los Quales hemos tenido la honra de pasar a V.S. Copias anteriormente).
Resulta pues que haviendo el Governador negado a los Indios armas en unos lanzes, y en otros escaceadolas, ha manifestado Su condecendencia, y buena disposicion à favor de los estados Unidos; Accion que en vez de Ser desaprobada por el Govierno de V.S., la deviamos contemplar acrehedora al elogio y las mayores gracias.
Combenimos con V.S. que es del mayor momento el que Se conserve la buena fé y amistad de nuestra parte y de la de los Estados Unidos.
Por lo que á nosotros toca y a la nacion que tenemos la honra de representar, nada se ha omitido ni Se omitirà de quanto pueda Contribuir à tan plausible fin, como hemos prometido anteriormente y confirmamos ahora, esperanzados de que los estados Unidos executaràn lo mismo de Su parte.
En prueva de ello insinuamos el plan que al Governador de la Luisiana y à nosotros nos parecio mui Oportuno para conciliar los Animos de los Vasallos del Rey, nuestro amo, en aquellas fronteras, los Ciudadanos de los Estados Unidos, y las naciones de Indios intermedios, al que no hemos merecido Contextacion.
Suplicamos a V.S. informe al Presidente de los Estados Unidos del Contenido de esta Carta, y nos lisonjeamos que con su notoria justicia, y Superior talento adoptará los medios que estimase mas poderosos y que produxesen el remedio temporal mas oportuno, mientras no Se consigue la Cura radical que promete la negociacion en planta en nuestra
 Corte, Siempre que Se Condusca, baxo los principios de justicia reciprocidad buena fé y generosidad. Tenemos la honra de Subscrivirnos con lamas pura voluntad y profoundo respecto Señor Los mas Obtes. y recondos. Servidores Q. S. M. B.

Josef de Jaudenes Josef Ignacio de Viar

